Citation Nr: 0003179	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury, with degenerative joint disease, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
March 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In November 1998, the Board denied the veteran's claim of 
entitlement to an increased evaluation for residuals of a 
left knee injury.  The veteran appealed.  In May 1999, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's November 1998 decision and remanded the 
case to the Board pursuant to a Joint Motion for Remand and 
to Stay Further Proceedings.


REMAND

As noted in the Joint Motion for Remand filed at the Court, 
in adjudicating the issue of entitlement to an increased 
evaluation for residuals of a service-connected left knee 
injury, the Board failed to obtain a contemporaneous 
examination of the veteran's left knee that was adequate for 
rating purposes and furthermore, did not adequately consider 
and discuss the application of 38 C.F.R. §§ 4.40 and 4.45 
(1999) regarding functional loss due to pain and weakness, 
fatigability, incoordination, or pain on movement of a joint.  
Consideration of these factors when determining the severity 
of the condition at issue in this case is also required by 
the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Instructions contained in the May 1999 Joint Motion for 
Remand also included direction to discuss favorable medical 
evidence submitted by the veteran's private physician and his 
conclusions that the veteran's service-connected knee 
represented a significant disability in all activities of 
daily living.

In light of the foregoing and pursuant to the Joint Motion, 
this case is REMANDED to the RO for reexamination of the 
veteran's service-connected left knee disability and in order 
to adequately address the concerns noted by the Court in its 
decision in DeLuca, as well as other matters which were 
identified in the Joint Motion to include identifying the 
etiology of any other existing left knee pathology.

It would also be helpful in determining the present severity 
of the veteran's service-connected left knee disorder if 
records of any additional treatment that the veteran has 
received for this disorder since this claim was last 
considered by VA were obtained.  Gregory v. Brown, 8 Vet. 
App. 563 (1996).  

This case is therefore REMANDED to the RO for the following 
additional actions:

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment of all VA 
and other health care providers who have 
treated him in recent years for his 
service-connected left knee disability.  
With any necessary authorization from the 
veteran, the RO should request copies of 
all pertinent treatment records 
identified by the veteran which have not 
been previously secured.

2.  The RO should thereafter arrange for 
the veteran to undergo all medical 
examinations, testing and evaluations as 
necessary to determine the present 
severity of the service-connected left 
knee disability affecting the left knee.  
The claims folder, including any 
additional evidence that is obtained as a 
result of the development requested 
above, must be reviewed by the examiner 
in conjunction with the examination.  It 
is specifically requested that the 
examiner comment on any functional loss 
due to weakening of movement, excess 
fatigability, incoordination, or pain on 
use and state whether any pain claimed by 
the veteran is supported by adequate 
pathology and is evidenced by his visible 
behavior.  The examiner's inquiry in this 
regard should not be limited to muscles 
or nerves but should include all 
structures pertinent to movement of the 
affected joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss that develops 
on use.  The examiner should comment as 
to whether the veteran has lateral 
instability or subluxation of the left 
knee and, if so, determine whether it 
would be characterized as slight, 
moderate or severe.  The examiner is also 
requested to identify any other left knee 
pathology and/or symptomatology and 
should indicate, to the extent possible, 
the etiology of any such pathology.  The 
examiner should provide the rationale for 
all opinions given.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should again consider the veteran's claim 
for an increased rating for residuals of 
a left knee injury.  In addressing this 
issue, the RO should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities and the 
application of 38 C.F.R. § 4.40, 
regarding functional loss due to pain; 
38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint; and 38 C.F.R. 
§ 4.59, regarding painful motion due to 
arthritis.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In addition, the RO 
should consider whether the components of 
the veteran's left knee disability should 
be separately rated in accordance with 
VAOPGCPREC 23-97. 

4.  If action taken remains adverse to 
the veteran, he and his accredited 
representative should be provided a 
supplemental statement of the case which 
reflects RO consideration of all 
additional evidence, and should be given 
the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	William Harryman
	Acting Member, Board of Veterans' Appeals
	

 

Error! Not a valid link.

